 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JODY MILLAGE,                                            Case No.: 2:19-cv-01557-APG-NJK

 4          Plaintiff                                     Order Deeming Order to Show Cause
                                                                      Satisfied
 5 v.

 6 SMITH’S FOOD & DRUG CENTERS, INC.,

 7          Defendant

 8         In light of defendant Smith’s Food & Drug Centers, Inc.’s response to the order to show

 9 cause (ECF No. 11),

10         IT IS ORDERED that the order to show cause (ECF No. 7) is deemed satisfied, and I will

11 not remand this matter at this time for lack of subject matter jurisdiction.

12         DATED this 1st day of October, 2019.

13

14
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
